Name: Commission Regulation (EEC) No 2831/90 of 27 September 1990 amending Regulation (EEC) No 2253/90 fixing the export refunds on beef and veal and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268 /84 Official Journal of the European Communities 29. 9 . 90 COMMISSION REGULATION (EEC) No 2831/90 of 27 September 1990 amending Regulation (EEC) No 2253/90 fixing the export refunds on beef and veal and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds whereas, for the purposes of clarification, it should be specified that, for the products put up for sale under the latter two Regulations, the export refunds set out in the Annex to Commission Regulation (EEC) No 1309/90 of 18 May 1990 fixing the export refunds on beef and veal (8) should be applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 18 thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for thos products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refuds ; Whereas Commission Regulation (EEC) No 2253/90 0 increased the refunds with effect from 1 August 1990 but excluded from the increase frozen meat from intervention stocks put up for sale under Commission Regulations (EEC) No 1680/90 on the sale of boneless beef (6) and (EEC) No 1 682/90 on the sale of bone-in beef Q held by certain intervention agencies and intended for export ; Article 1 In Annex I to Regulation (EEC) No 2253/90, the follo ­ wing sentence is added to footnote 10 : 'However, in the case of exports under Regulations (EEC) No 1680/90 and (EEC) No 1682/90, the export refunds set out in the Annex to Regulation (EEC) No 1309/90 should be applied.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (J) OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 156, 4 . 7. 1968, p. 2. (&lt;) OJ No L 61 , 5 . 3 . 1977, p. 16. 0 OJ No L 203, 1 . 8 . 1990, p. 63 . ( «) OJ No L 157, 22. 6. 1990, p. 18 . 0 OJ No L 157, 22. 6 . 1990, p. 26. (8) OJ No L 129, 19 . 5 . 1990, p. 21 .